Citation Nr: 1501759	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary atherosclerotic heart disease, status post coronary artery bypass graft (claimed as heart problems), to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for service connection for a left ankle disorder and denied his application to reopen a claim for service connection for diabetes mellitus type II.  Also on appeal is a November 2010 rating decision from the St. Petersburg, Florida RO, which denied a claim for service connection for coronary atherosclerotic heart disease (CAD), status post coronary artery bypass graft (claimed as heart problems). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Veteran perfected his appeal to the Board by filing his VA Form 9, Appeal to Board of Veterans' Appeals.  On the form, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held at the RO.

The Veteran was scheduled for a video-conference hearing before the Board on January 8, 2015.  However, notification of the examination was not mailed to him until December 23, 2014, as noted by the postmark date.  Due to the short notice, the Veteran's attorney requested that the hearing be rescheduled for a later date.  Accordingly, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

The case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

